United States Court of Appeals
                                                                 Fifth Circuit

               IN THE UNITED STATES COURT OF APPEALS         FILED
                       FOR THE FIFTH CIRCUIT               August 18, 2004

                                                       Charles R. Fulbruge III
                                                               Clerk
                             No. 03-50888
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL JOSEPH MARTIN,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. A-03-CR-107-ALL-JN
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Michael Joseph Martin has

requested leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).     Martin was informed

of counsel’s instant motion but did not file a response.         Our

independent review of the brief and the record discloses no

nonfrivolous issue for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR.

R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.